82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.June BRADSHAW, Personal Representative of the Estate ofJames H. Bradshaw, III, Deceased, Plaintiff-Appellant,v.TRI-COUNTY OF SOUTHWESTERN MICHIGAN SNOWMOBILE CLUB;  andMilton Preston, Defendants-Appellees,Four Flags Snowmobile Club;  Snow Busters;  BrigadeBlizzard;  and Blossomland Snowmobile Club ofSouthwestern Michigan, Defendants.
No. 95-1106.
United States Court of Appeals, Sixth Circuit.
April 9, 1996.

Before:  NORRIS and COLE, Circuit Judges;  and HULL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, June Bradshaw, as personal representative of the estate of James H. Bradshaw, III, appeals from an order of the district court granting summary judgment to defendants.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by the court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Opinion dated December 19, 1994.



*
 The Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, sitting by designation